In this case the claimant seeks to recover for losses he sustained by reason of the destruction of his crops on his farm in the summer of 1861. The evidence shows claimant to be a resident of Gardner township, Sangamon county, Illinois, and that in the summer of 1861 he was residing on and farming an eighty acre farm near River-ton, in Sangamon county, Illinois, and that he as tenant had taken possession of said land and the buildings thereon in the spring of 1860. That for the year beginning March 1, 1861, and ending March 1, 1862, he paid as rent the sum of three hundred and sixty-five ($365) dollars and that this rent was paid in advance. The evidence also shows that in the spring of 1861 the State of Illinois established a military camp called Camp Butler and assembled there several thousand soldiers preparatory to their enlistment and muster into the service of the United States. That while these troops composed of infantry, cavalry and artillery were under the control of the State of Illinois and before they had passed to the control of the United States some of the soldiers located at Camp Butler, carried away, consumed and destroyed the crops of claimant. The evidence shows that during a portion of the time these depredations were being committed claimant was sick with typhoid fever and that on account of the wrongful acts of the troops the farming operations of the claimant were a total failure. His oats, rye, com, potatoes, all Ms growing crops as well as Ms harvested grain was taken or destroyed by the soldiers. The evidence also shows that claimant was a loyal man and that he has made earnest and persistent effort to recover the amount of his loss from the United States government. That he employed eminent counsel and his claim was filed in Washington with the proper officials but that the same was finally rejected by the United States on the ground that the federal government had paid to the State of Illinois large sums of money to reimburse the State for “War Claims” and to pay losses of this character sustained by citizens of the State. It is admitted by counsel for the State that Illinois has at different periods since the year 1861 received from the federal government large sums of money, aggregating-over a million dollars for the payment of war claims. It is contended by the attorney for claimant that the State of Illinois having received these large appropriations from the federal government should be regarded as a trustee and that the claimant should not be barred of his rights to recover for his loss by any statute of limitations, and that the State should reimburse him notwithstanding the long lapse of time since the depredations complained of were committed. We have not only heard the evidence in this cause when the case was submitted but have read all the evidence since the hearing and we have carefully considered the arguments of counsel for the claimant and the arguments of counsel for the State and after due deliberation we are of the opinion that under all the facts proven and the admitted facts concerning the appropriations by the United States to the State of Illinois that the claimant ought to recover in this proceeding. We award Frederick Klor the sum of fifteen hundred dollars.